In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________

                     No. 02-20-00026-CV
                ___________________________

    MYANNA M. MINER, INDIVIDUALLY, AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF NATHANIEL ELIJAH PEREZ,
                  DECEASED, Appellant

                                V.

 KENNETH M. HEYM, M.D. AND COOK CHILDREN’S PHYSICIAN
                NETWORK, Appellees


             On Appeal from the 153rd District Court
                     Tarrant County, Texas
                 Trial Court No. 153-287210-16


         Before Womack, J.; Sudderth, C.J.; and Wallach, J.
                Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant’s Motion to Dismiss.” We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellant must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                       Per Curiam

Delivered: February 20, 2020




                                            2